           Case 1:20-cv-00668-DAD-EPG Document 32 Filed 02/12/21 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
10   XAVIER NAILING,                              Case No. 1:20-cv-00668-DAD-EPG (PC)
11                 Plaintiff,                     ORDER GRANTING PLAINTIFF’S
                                                  MOTION FOR ISSUANCE OF
12         v.                                     SUBPOENAS DUCES TECUM
13   K. BIGONI, et al.,                           (ECF NO. 31)
14               Defendants.                      THIRTY-DAY DEADLINE
15                                                ORDER DIRECTING CLERK TO SEND
                                                  PLAINTIFF TWO COPIES OF FORM AO
16                                                88B AND TWO COPIES OF FORM USM-285
17          Xavier Nailing (“Plaintiff”) is a former state prisoner proceeding pro se and in forma
18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. This case is proceeding
19   on Plaintiff’s complaint filed on May 8, 2020, against defendants Bigoni and Moua.
20          On February 9, 2021, Plaintiff filed a motion for the issuance of subpoenas duces
21   tecum. (ECF No. 31). Plaintiff seeks the case file for criminal case No. BA441591 from the
22   District Attorney and the Public Defender. Plaintiff states that he contacted both to request a
23   copy of the case file, but he was told by both that the records would not be released without a
24   subpoena.
25          “A command in a subpoena to produce documents, electronically stored information, or
26   tangible things requires the responding person to permit inspection, copying, testing, or
27   sampling of the materials.” Fed. R. Civ. P. 45(a)(1)(D). “If the subpoena commands the
28   production of documents, electronically stored information, or tangible things or the inspection

                                                     1
           Case 1:20-cv-00668-DAD-EPG Document 32 Filed 02/12/21 Page 2 of 3



 1   of premises before trial, then before it is served on the person to whom it is directed, a notice
 2   and a copy of the subpoena must be served on each party.” Fed. R. Civ. P. 45(a)(4).
 3          Under Rule 26 of the Federal Rules of Civil Procedure, “[p]arties may obtain discovery
 4   regarding any non-privileged matter that is relevant to any party's claim or defense and
 5   proportional to the needs of the case, considering the importance of the issues at stake in the
 6   action, the amount in controversy, the parties’ relative access to relevant information, the
 7   parties’ resources, the importance of the discovery in resolving the issues, and whether the
 8   burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P.
 9   26(b)(1). “Information within this scope of discovery need not be admissible in evidence to be
10   discoverable.” Id.
11          While Plaintiff did not explain why the case files are relevant to this action in his
12   motion, based on a review of the record and what the parties and the Court discussed at that
13   scheduling conference, the documents appear sufficiently relevant that the Court will grant
14   Plaintiff’s request. In this action Plaintiff alleges that he was confined in prison 139 days
15   longer than he was supposed to be. (ECF No. 23, p. 2). He appears to allege that records from
16   his criminal case are relevant to proving this. (See, e.g., ECF No. 1, p. 2; ECF No. 23, pgs. 1-
17   2). Additionally, at the scheduling conference Plaintiff alleged that there were documents from
18   his criminal case that are relevant to proving Plaintiff’s case.
19          Therefore, the Court will grant Plaintiff’s motion and send him two subpoena duces
20   tecum forms (form AO 88B) to complete and return. The Court notes that nothing in this order
21   prevents the District Attorney or the Public Defender from objecting to these requests or filing
22   a motion to quash the subpoena.
23          Plaintiff may file a motion to compel after he receives response(s) to his requests if he
24   wishes to challenge the response(s), or if he does not receive a response.
25          Accordingly, based on the foregoing, it is HEREBY ORDERED that:
26          1. Plaintiff’s motion for the issuance of subpoenas duces tecum is GRANTED.
27          2. The Clerk of Court is directed to send Plaintiff two copies of form AO 88B and two
28              copies of form USM-285.

                                                      2
          Case 1:20-cv-00668-DAD-EPG Document 32 Filed 02/12/21 Page 3 of 3



 1        3. Plaintiff has thirty days from the date of service of this order to complete and return
 2              both AO 88B forms and both USM-285 forms.
 3
     IT IS SO ORDERED.
 4
 5
       Dated:     February 12, 2021                         /s/
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
